Case 1:20-cv-10609-SFC-PTM ECF No. 7 filed 06/01/20                   PageID.232       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


Sharon Curtis, et. al.,

        Plaintiff,

v.                                            Case No. 20-10609

Deutsche Bank National Trust
Company, et. al.,                             Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

     ORDER DECINING TO EXERCISE SUPPLEMENTAL JURISDICTION OVER
     PLAINTIFFS’ STATE-LAW CLAIMS AND REMANDING THOSE CLAIMS TO
                     CLARE COUNTY CIRCUIT COURT

        In February 2020, Plaintiff filed this action in Clare County Circuit Court, asserting claims

relating to a residential mortgage. On March 6, 2020, Defendant removed the action to this Court

based upon federal question jurisdiction.

        This Court has federal question jurisdiction over Count I, which asserts a claim based upon

the Real Estate Settlement Procedures Act (“RESPA”). All of the remaining claims asserted in

the complaint, however, are state-law claims.

        Defendant asks this Court to exercise supplemental jurisdiction over the state-law claims

in Plaintiff’s complaint.

        The applicable statute regarding supplemental jurisdiction, 28 U.S.C. § 1367, provides, in

pertinent part, that district courts may decline to exercise supplemental jurisdiction over a claim

when:



                                                 1
Case 1:20-cv-10609-SFC-PTM ECF No. 7 filed 06/01/20                     PageID.233       Page 2 of 2



       1) the claim raises a novel or complex issue of State law;

       2) the claim substantially predominates over the claim or claims over which the
          district court has original jurisdiction;

       3) the district court has dismissed all claims over which it has original jurisdiction;
          or

       4) in exceptional circumstances, there are other compelling reasons for declining
          jurisdiction.

28 U.S.C. § 1367(c).

       Having reviewed the state-law claims in Plaintiffs’ complaint, this Court concludes that

Plaintiff’s state-law claims predominate. 28 U.S.C. § 1367(c)(2). In addition, the Court finds that

the potential for jury confusion in this case would be great if Plaintiff’s federal claims were

presented to a jury along with Plaintiff’s state-law claims. Thus, the potential for jury confusion

is another reason this Court will decline to exercise supplemental jurisdiction over Plaintiff’s state-

law claims. United Mine Workers v. Gibbs, 383 U.S. 715 (1966); Padilla v. City of Saginaw, 867

F.Supp. 1309 (E.D. Mich. 1994); 28 U.S.C. § 1367(c)(4).

       Accordingly, IT IS ORDERED that this Court DECLINES TO EXERCISE

SUPPLEMENTAL JURISDICTION over Plaintiffs’ state-law claims (Counts II, III, IV, V, and

VI) and those claims are hereby REMANDED to the Clare County Circuit Court.

       IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: June 1, 2020




                                                  2
